***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             PARISI V. NIBLETT—CONCURRENCE

   ELGO, J., concurring in part and dissenting in part.
The present case exemplifies the confounding nature
that child custody proceedings can take when a court
is tasked to decide whether it has jurisdiction to modify
a child custody order despite a proceeding having been
commenced in another state. When such circumstances
arise, it is imperative that the statutory scheme of the
Uniform Child Custody Jurisdiction and Enforcement
Act (act), General Statutes § 46b-115 et seq., is applied
in a formulaic manner in order to effectuate the public
policy goals at its foundation. The majority concludes
that issues of fact remain as to whether Connecticut
was the home state of the child at the time the plaintiff,
Jason S. Parisi, commenced the Connecticut proceed-
ing to modify a child custody judgment rendered in
Florida. On the basis of a plain reading and application
of the act, I would conclude, to the contrary, that the
relevant proceeding for determining the child’s home
state is the Florida proceeding in question. Because
there are no issues of fact concerning the child’s home
state at the time that the Florida proceeding was com-
menced, and because the Florida court has before it a
pending motion over which it has not relinquished its
jurisdiction to adjudicate, I would conclude that the trial
court properly determined that it lacked jurisdiction to
modify the original child custody decree and dismissed
the action. Accordingly, I respectfully dissent from part
II of the majority opinion.1
   Before addressing the merits of the plaintiff’s claim,
I begin with the policies and purposes of the act. As
this court has observed, ‘‘[t]he purposes of the [act] are
to avoid jurisdictional competition and conflict with
courts of other states in matters of child custody; pro-
mote cooperation with the courts of other states; dis-
courage continuing controversies over child custody;
deter abductions; avoid [relitigation] of custody deci-
sions; and to facilitate the enforcement of custody
decrees of other states.’’ (Internal quotation marks
omitted.) In re Iliana M., 134 Conn. App. 382, 390, 38
A.3d 130 (2012). The Supreme Court of New Hampshire
recently elaborated on the reasons that prompted the
act’s enactment. As it explained: ‘‘The [act] was promul-
gated, in part, to resolve issues resulting from decades
of conflicting court decisions interpreting and applying
the [Uniform Child Custody Jurisdiction Act (UCCJA)].
. . . The UCCJA turned out to have exploitable loop-
holes allowing for concurrent jurisdiction in more than
one state, which encouraged jurisdictional competition
. . . and forum shopping. . . . The [act] addressed
these problems, in part, by making clear that [t]he con-
tinuing jurisdiction of the original decree [s]tate is
exclusive.’’ (Citations omitted; internal quotation marks
omitted.) In re Guardianship of K.B., Docket No. 2019-
0126, 2019 WL 5496009, *2 (N.H. October 25, 2019). The
act, therefore, reflects ‘‘a pact among states limiting the
circumstances under which one court may modify the
orders of another.’’ In re Custody of A.C., 165 Wn. 2d
568, 574, 200 P.3d 689 (2009) (en banc). Through this
pact among states, the act seeks to control the circum-
stances under which a court in one state is permitted
to modify an original child custody decree rendered in
another. See 24A Am. Jur. 2d Divorce and Separation
631, § 1072 (2018) (‘‘[i]n accord with the letter of the
[act], concerning modification of custody decrees of
courts of other states, and its purpose to achieve greater
stability of custody arrangements and avoid forum
shopping, all petitions for modification must be
addressed to the state that rendered the original decree
if that state had and retains jurisdiction under the stan-
dards of the [act]’’).
   With that fundamental purpose in mind, I now pro-
vide a brief review of the relevant portions of Connecti-
cut’s version of the act, which governs the modification
of a child custody decree rendered in another state. My
analysis begins with and is constrained by the dictates
of General Statutes § 46b-115m,2 which, by its terms,
provides the exclusive basis by which a Connecticut
court is permitted to modify a child custody determina-
tion of a foreign state.
   Section 46b-115m provides in relevant part: ‘‘(a)
Except as otherwise provided in section 46b-115n, a
court of this state may not modify a child custody deter-
mination made by a court of another state unless a
court of this state has jurisdiction to make an initial
determination under subdivisions (1) to (4), inclusive,
of subsection (a) of section 46b-115k and one of the
following occurs . . . .’’ (Emphasis added.) Accord-
ingly, the initial inquiry is whether the court has jurisdic-
tion to make an initial child custody determination
under any of the first four subdivisions of § 46b-115k
(a).3 Conversely, because of the use of the conjunctive
‘‘and,’’ if a court of this state does not have jurisdiction
to make an initial child custody determination under
any of those first four provisions, the inquiry ends.
   Turning to the first of those subdivisions, § 46b-115k
(a) (1) provides that ‘‘[e]xcept as otherwise provided
in section 46b-115n, a court of this state has jurisdiction
to make an initial child custody determination if: (1)
This state is the home state of the child on the date of
the commencement of the child custody proceeding.’’
(Emphasis added.) Critical to this subdivision is
determining the relevant ‘‘child custody proceeding.’’
In the present case, we must discern whether the initial
child custody proceeding under § 46b-115k (a) contem-
plates the Florida marital dissolution proceeding com-
menced sometime near March, 2016, or the Connecticut
modification proceeding commenced in October, 2018.
  Resolving that question requires looking to the statu-
tory definitions of key terms found in §§ 46b-115k and
46b-115m. It is well settled that ‘‘when a statutory defini-
tion applies to a statutory term, the courts must apply
that definition.’’ (Internal quotation marks omitted.)
Keller v. Beckenstein, 305 Conn. 523, 536, 46 A.3d 102
(2012). Further providing guidance is ‘‘the principle that
the legislature is always presumed to have created a
harmonious and consistent body of law. . . . [T]his
tenet of statutory construction . . . requires us to read
statutes together when they relate to the same subject
matter. . . . Accordingly, [i]n determining the meaning
of a statute . . . we look not only at the provision at
issue, but also to the broader statutory scheme to
ensure the coherency of our construction.’’ (Internal
quotation marks omitted.) State v. Fernando A., 294
Conn. 1, 21, 981 A.2d 427 (2009).
    True to its title, § 46b-115k serves to determine
whether a court has jurisdiction to make an ‘‘initial
child custody determination.’’ The act defines the term
‘‘ ‘[i]nitial determination’ ’’ as ‘‘the first child custody
determination concerning a particular child . . . .’’
(Emphasis added.) General Statutes § 46b-115a (8). It
further defines ‘‘ ‘[c]hild custody determination’ ’’ as ‘‘a
judgment, decree, or other order of a court providing
for the legal custody, physical custody or visitation with
respect to a child. The term includes a permanent, tem-
porary, initial and modification order . . . .’’ General
Statutes § 46b-115a (3).
   Section 46b-115a (7) also provides a definition of the
term ‘‘ ‘[h]ome state,’ ’’ defining it in relevant part as
‘‘the state in which a child lived with a parent or person
acting as a parent for at least six consecutive months
immediately before the commencement of a child cus-
tody proceeding.’’ (Emphasis added.) ‘‘ ‘Commence-
ment’ ’’ is also defined as ‘‘the filing of the first pleading
in a proceeding . . . .’’ General Statutes § 46b-115a (5).
Lastly, the act defines ‘‘ ‘[c]hild custody proceeding’ ’’
in relevant part as ‘‘a proceeding in which legal custody,
physical custody or visitation with respect to a child is
an issue. The term includes a proceeding for dissolution
of marriage, divorce, separation, neglect, abuse, depen-
dency, guardianship, paternity, termination of parental
rights and protection from domestic violence, in which
the issue may appear. . . .’’ General Statutes § 46b-
115a (4).
  Bound by those definitions, I now look to apply them
to § 46b-115k (a) in a manner that provides consis-
tency—between both the terms and the statutes that
employ them. Read together, §§ 46b-115k (a) (1) and
46b-115m (a) provide that a Connecticut court has juris-
diction to modify another state’s decree only if, as a
prerequisite, Connecticut ‘‘is the home state of the child
on the date of the commencement of the child custody
proceeding . . . .’’ In its more elaborated form, the
statute provides as follows: A Connecticut court has
jurisdiction to modify another state’s decree only if,
first, Connecticut has jurisdiction to make the first judg-
ment, decree, or other order of a court providing for
the legal custody, physical custody or visitation with
respect to a child. Compare General Statutes § 46b-115k
(a) (1) with General Statutes § 46b-115m (a). Under
§ 46b-115k (a) (1), Connecticut must be the state in
which the child lived with a parent or person acting as
a parent for at least six consecutive months immediately
before the first filing or pleading of the proceeding in
which legal custody, physical custody or visitation with
respect to that child is an issue. I therefore respectfully
submit that a plain reading of the statute in light of its
defined terms compels the conclusion that the ‘‘child
custody proceeding’’ at issue under § 46b-115k (a) (1)
refers back to the first proceeding in which the child’s
custody was at issue.
   That conclusion finds further support in the relative
locations of the terms ‘‘initial child custody determina-
tion’’ and ‘‘child custody proceeding’’ in § 46b-115k (a).
The contiguity of the phrase ‘‘the child custody proceed-
ing’’ with ‘‘initial child custody determination’’ strongly
suggests that the former relates back to the latter.
Therefore, under subdivision (1) of that statute, ‘‘the
child custody proceeding’’ at issue can only logically
refer to the proceeding that concerns the initial child
custody determination. Otherwise, there would be no
purpose for the language found in § 46b-115m that
explicitly conditions jurisdiction to modify another
state’s child custody determination only if ‘‘a court of
[Connecticut] has jurisdiction to make an initial deter-
mination under [one of § 46b-115k (a) (1) through (4)]
. . . .’’ (Emphasis added.) Indeed, ‘‘[m]odification
means a child custody determination that changes,
replaces, supersedes or is otherwise made after a previ-
ous determination concerning the same child, whether
or not it is made by the court that made the prior
custody determination . . . .’’ (Internal quotation
marks omitted.) General Statutes § 46b-115a (11). It is,
therefore, inconsistent with the statutory text to con-
clude that a modification proceeding could be consid-
ered as the first proceeding in which a determination
of the child’s custody is at issue. Had the act envisioned
the modification proceeding to qualify as the ‘‘child
custody proceeding’’ under § 46b-115k (a) (1)—as
opposed to the proceeding that resulted in the initial
child custody determination—it would have provided
for that distinction in either of the aforementioned stat-
utes. It does not, and, instead, expressly limits a court’s
jurisdiction to modify a foreign court’s decree only if
the court is the home state of the child at the time the
initial child custody determination is made.
  In the record before us, the Final Judgment of Disso-
lution of Marriage with Minor Children, attached to the
certification filed by the plaintiff on September 17, 2018,
documents the jurisdictional findings by the Florida
court when it dissolved the marriage and issued custo-
dial orders. It specifically found that (1) it had jurisdic-
tion over the parties, (2) the petitioner had been a resi-
dent of Florida for a least six months prior to the
commencement of the action, (3) Florida was the home
state of the child, (4) it had continuing jurisdiction pur-
suant to Florida law and the UCCJEA, and (5) it was
the sole jurisdictional state to determine child custody.
Moreover, the Florida court declared that it ‘‘expressly
retains jurisdiction of this cause for the purposes of
enforcing, construing, interpreting, or modifying the
terms of this [f]inal [j]udgment . . . .’’ Thus, there can
be no dispute that the Florida dissolution proceeding—
commenced at some point prior to the March 23, 2016
dissolution judgment—rendered the initial child cus-
tody determination concerning custody of the child at
issue here.
  Importantly, the Florida court expressly retained its
jurisdiction during the telephone call between that
court and the Connecticut court. On the basis of these
facts, an evidentiary hearing is entirely unnecessary
and, indeed, improper. Accordingly, the Florida court’s
unambiguous declination to relinquish its jurisdiction
during the telephone communications is dispositive.
The dissolution judgment rendered in Florida consti-
tutes an initial child determination and, thus, is a bell
that cannot be unrung for purposes of modification
under § 46b-115m.
   In my view, the majority’s contrary conclusion also
is at odds with a primary purpose of the act: to prevent
jurisdictional competition, conflict, and forum shop-
ping. See In re Iliana M., supra, 134 Conn. App. 390;
see also annot., Construction and Operation of Uniform
Child Custody Jurisdiction and Enforcement Act, 100
A.L.R.5th 1 (2002), prefatory commentary (noting that
UCCJA’s ‘‘exploitable loopholes’’ encouraged jurisdic-
tional competition, conflict, and forum shopping, prob-
lem that ‘‘the [act] has attempted to address by prioritiz-
ing home-state jurisdiction’’). In the present case, the
plaintiff originally filed a ‘‘supplemental petition for
modification of time sharing’’ with the Florida court on
April 12, 2017, to which the defendant, Abby Niblett,
filed a motion to dismiss. The plaintiff thereafter moved
to Connecticut in October, 2017, and filed on December
14, 2017, an amended supplemental petition for modifi-
cation and petition to relocate. On January 4, 2018, the
defendant filed an answer to the amended petition, and
on August 9, 2018, filed an ‘‘emergency motion for return
of the minor child’’ in the Florida court. On September
13, 2018, the plaintiff withdrew his motion in the Florida
court, followed shortly thereafter by the defendant’s
own petition for modification in Florida filed on Sep-
tember 22, 2018. On October 9, 2018, the plaintiff insti-
tuted the underlying proceedings in Connecticut seek-
ing a postjudgment modification of the Florida
judgment.4 There can be little doubt as to the effect of
the Connecticut action; two modification proceedings
now are pending in the courts of two different states
regarding the judgment originally rendered in Florida.
Should the Connecticut court, on remand, determine
that it possesses subject matter jurisdiction over the
plaintiff’s motion based on the majority’s interpretation
of the act, how will two separate determinations on the
two motions to modify be reconciled should the Florida
court dispose of the pending motion before it? In short,
this is precisely the conundrum that, in supplanting the
UCCJA, the act sought to avoid.
   The majority opinion suggests that my interpretation
would ‘‘confer perpetual jurisdiction over matters of
custody to the courts of the state, which granted the
dissolution, regardless of whether the parties or child
had any further connection with that state . . . a result
that is contrary to the underlying purpose of the [act]
. . . .’’5 (Internal quotation marks omitted. See part II
of the majority opinion (quoting Friedman v. Eighth
Judicial District Court, 127 Nev. 842, 849, 264 P.3d
1161 (2011)). I respectfully and fundamentally disagree.
Under my reading of the statutes in question, a Connect-
icut court would have jurisdiction to modify a custody
determination if the court of the other state determines
that it no longer has exclusive, continuing jurisdiction
under its version of § 46b-115l, provided that a court
of this state satisfies one of the first four subdivisions
of § 46b-115k. See General Statutes § 46b-115m (a). Had
the plaintiff brought this issue to the Florida court,
that court—and not this court—could properly have
determined that it no longer has exclusive, continuing
jurisdiction. See generally Fla. Stat. Ann. § 61.515 (West
2002) (Florida’s version of § 46b-115l (a)). As a result,
the Florida court would be presented with two options.
The first would be to nevertheless retain jurisdiction
under its version of § 46b-115k—notwithstanding its
loss of exclusive, continuing jurisdiction—in order to
dispose of any pending matters before it. See Fla. Stat.
Ann. § 61.515 (2) (West 2002) (‘‘[a] court of [Florida]
which has made a child custody determination and does
not have exclusive, continuing jurisdiction under this
section may modify that determination only if it has
jurisdiction to make an initial determination under [sec-
tion] 61.514’’). The alternative, of course, would be for
the Florida court to decline to exercise jurisdiction. In
the latter scenario, both §§ 46b-115k (a) (4) and 46b-
115m (a) are satisfied and the resulting effect would
be that the Connecticut court has jurisdiction to modify
Florida’s original decree.
   The statutory scheme in the present case plainly envi-
sions that the Florida court—as the home state of the
child at the time the original child custody proceedings
were commenced—be given deference to make that
initial determination. It is not within the purview of a
court of this state to upend the Florida court’s statutory
authority to do so. Consistent with the primary purpose
of the act, a court that is presented with a modification
petition should not become a tool to be wielded by a
party to escape a foreign court’s jurisdiction by virtue
of simply leaving the state.6 On the record before us, I
have little doubt that the Florida court in this case likely
would decline to exercise its jurisdiction after it dealt
with the matters that it has yet to resolve. Indeed, it
may very well be compelled to do so given the present
posture of the case. The judge of the Connecticut Supe-
rior Court rightfully acknowledged the Florida court’s
authority to make that decision during the telephone
conference, and, noting the defendant’s unresolved
countermotion before the Florida court in its articula-
tion, dismissed the Connecticut action. The majority
opinion deprives the Florida court from exercising its
statutory power, thereby upending the core policies and
purposes of the act. As a result of today’s decision,
parties will be permitted to circumvent the careful pro-
cess of transferring jurisdiction by simply absconding
from the state in which the initial child custody determi-
nation was rendered.
   The analysis advanced by both the majority and the
plaintiff is not saved by the remaining subdivisions of
§ 46b-115k (a) (2) through (4). Under § 46b-115k (a)
(2), Connecticut was not ‘‘the home state of the child
within six months of the commencement of the child
custody proceeding . . . .’’ Subdivision (3) also fails
because a court of another state, namely Florida, does
have jurisdiction under its version of subdivision (1) of
§ 46b-115k (a). Lastly, subdivision (4) is not satisfied
because Florida did not decline to exercise jurisdiction
on the ground that Connecticut is the more appropriate
forum. See General Statutes § 46b-115k (a) (4). Instead,
it expressly stated its intent to retain jurisdiction despite
the parties having left that state. Between the pending
motions before it and its familiarity with the long history
of this dispute among the parties, the Florida court was
within its authority to forgo declining jurisdiction. This
was the only vehicle by which the Connecticut court
could satisfy § 46b-115k (a) as a prerequisite to
obtaining jurisdiction to modify a foreign state’s judg-
ment under § 46b-115m. The plaintiff was fully entitled
to have this matter addressed by the Florida court.
Instead, he chose to use the Connecticut court to break
from the yoke of the Florida court’s jurisdiction—
despite the act’s mandate that courts prevent him from
doing so. I therefore would conclude that the trial court
in the present case properly dismissed the plaintiff’s
motion to modify for lack of subject matter jurisdiction.
   Given my belief that no issues of fact exist sur-
rounding whether the Connecticut court has jurisdic-
tion under § 46b-115k (a) (1) through (4), that conclu-
sion should be the first and last stop in disposing of
the plaintiff’s claim. The majority opinion, however,
takes a different approach. Instead of first determining
the threshold issue of whether the court has jurisdiction
to make an initial determination under § 46b-115k (1)
through (4), the majority opinion begins its analysis by
skipping this initial inquiry and proceeding to the sec-
ond part of § 46b-115m. It determines that the trial court
improperly applied the law by relying on the Florida
court’s determination that it retained exclusive, contin-
uing jurisdiction. I respectfully disagree with the major-
ity opinion’s analysis and conclusion.
   The majority opinion properly assesses this issue
under Florida law. Looking to Fla. Stat. Ann. § 61.515,
which is Florida’s equivalent to § 46b-115l, I respectfully
submit that the Florida court properly determined that
it had exclusive, continuing jurisdiction. Section 61.515
provides in relevant part: ‘‘(1) Except as otherwise pro-
vided in s. 61.517, a court of [Florida] which has made
a child custody determination consistent with s. 61.514
or s. 61.516 has exclusive, continuing jurisdiction over
the determination until: (a) A court of [Florida] deter-
mines that the child, the child’s parents, and any person
acting as a parent do not have a significant connection
with [Florida] and that substantial evidence is no longer
available in this state concerning the child’s care, pro-
tection, training, and personal relationships; or (b) A
court of [Florida] or a court of another state determines
that the child, the child’s parent, and any person acting
as a parent do not presently reside in [Florida].’’ Fla.
Stat. Ann. § 61.515 (West 2002).
    As noted by the majority opinion, the comment to
§ 202 of the act provides that ‘‘unless a modification
proceeding has been commenced, when the child, the
parents, and all persons acting as parents physically
leave the [s]tate to live elsewhere, the exclusive, contin-
uing jurisdiction ceases.’’ (Emphasis added.) Unif. Child
Custody and Enforcement Act (1997), § 202, comment,
9 U.L.A. (Pt. IA) 511 (2019); see also S. Stephens, 23
Florida Practice: Florida Family Law (Rev. 2020) § 7:14
(‘‘[t]ermination [of jurisdiction] by operation of law
occurs when all of the parties have moved out of the
state unless there is a pending custody proceeding’’
(footnote omitted)). Although I acknowledge this com-
mentary, it is my view that the majority opinion incor-
rectly applies it to the facts of the present case. The
record reflects that, on April 12, 2017, the plaintiff filed
a petition for modification in the Florida court. The
plaintiff thereafter moved to Connecticut in 2017. It was
not until September 13, 2018, that the plaintiff volunta-
rily withdrew his petition in Florida. Yet, before that
withdrawal, the defendant filed an ‘‘emergency motion
for return of the minor child’’ on August 9, 2018, in the
Florida court. Additionally, the defendant filed her own
petition for modification in Florida nine days after the
plaintiff’s voluntary withdrawal. Finally, more than two
weeks later, on October 9, 2018, the plaintiff filed his
motion for modification in the Connecticut court.7 Thus,
the record clearly establishes that, as of the date of the
plaintiff’s institution of the Connecticut action, through
to the date of the hearing before the court, there was
a pending motion before the Florida court.
   Given these facts, it is of little significance that the
plaintiff withdrew his petition for modification—the
defendant had already filed an emergency motion in
the Florida court and would file her own petition for
modification shortly after the plaintiff’s withdrawal. See
Cabrera v. Mercado, 230 Md. App. 37, 83–82, 146 A.3d
567 (2016) (because plaintiff filed proceeding for pro-
tective order in Maryland prior to commencing proceed-
ing in Puerto Rico, Maryland retained exclusive, contin-
uing jurisdiction). Therefore, I believe that the Florida
court exercised its right to maintain exclusive, continu-
ing jurisdiction under Fla. Stat. Ann. § 61.515. Under
such circumstances, the Connecticut court is precluded
from modifying the judgment under § 46b-115m. See
Unif. Child Custody and Enforcement Act (1997), § 203,
comment, 9 U.L.A. (Pt. 1A) 516. (noting that parallel
statute of § 46b-115m ‘‘prohibits a court from modifying
a custody determination made consistently with [the
act] by a court in another [s]tate unless a court of
that [s]tate determines that it no longer has exclusive,
continuing jurisdiction’’); see also P. Hoff, ‘‘The ABC’s
of the UCCJEA: Interstate Child-Custody Practice
Under the New Act,’’ 32 Fam. L.Q. 267, 282 (1998) (‘‘[a]
court in the new home state cannot modify the initial
decree unless the decree state loses [exclusive, continu-
ing jurisdiction], or declines to exercise [exclusive, con-
tinuous jurisdiction], or declines to exercise [exclusive,
continuous jurisdiction] on inconvenient forum
grounds in favor of the second state’’). Thus, no issues
of fact exist for the trial court to settle for purposes of
determining whether it has subject matter jurisdiction
to modify the Florida child custody determination.
Accordingly, I would affirm the judgment of the trial
court dismissing the motion to modify for lack of sub-
ject matter jurisdiction.
  For the foregoing reasons, I respectfully concur in
part and dissent in part.
  1
     I fully agree with part I of the majority opinion and, accordingly, join it
in all respects.
   2
     General Statutes § 46b-115m provides: ‘‘(a) Except as otherwise provided
in section 46b-115n, a court of this state may not modify a child custody
determination made by a court of another state unless a court of this state
has jurisdiction to make an initial determination under subdivisions (1) to
(4), inclusive, of subsection (a) of section 46b-115k and one of the following
occurs: (1) The court of the other state determines that it no longer has
exclusive, continuing jurisdiction under a provision substantially similar to
section 46b-115l; (2) a court of another state determines that a court of this
state would be a more convenient forum under a provision substantially
similar to section 46b-115q; or (3) a court of this state or another state
determines that the child, the child’s parents and any person acting as a
parent do not presently reside in the other state.’’
   3
     General Statutes § 46b-115k provides: ‘‘(a) Except as otherwise provided
in section 46b-115n, a court of this state has jurisdiction to make an initial
child custody determination if: (1) This state is the home state of the child
on the date of the commencement of the child custody proceeding; (2) This
state was the home state of the child within six months of the commencement
of the child custody proceeding, the child is absent from the state, and a
parent or a person acting as a parent continues to reside in this state; (3)
A court of another state does not have jurisdiction under subdivisions (1)
or (2) of this subsection, the child and at least one parent or person acting
as a parent have a significant connection with this state other than mere
physical presence, and there is substantial evidence available in this state
concerning the child’s care, protection, training and personal relationships;
(4) A court of another state which is the home state of the child has declined
to exercise jurisdiction on the ground that this state is the more appropriate
forum under a provision substantially similar to section 46b-115q or section
46b-115r, the child and at least one parent or person acting as a parent have
a significant connection with this state other than mere physical presence,
and there is substantial evidence available in this state concerning the child’s
care, protection, training and personal relationships; (5) All courts having
jurisdiction under subdivisions (1) to (4), inclusive, of this subsection have
declined jurisdiction on the ground that a court of this state is the more
appropriate forum to determine custody under a provision substantially
similar to section 46b-115q or section 46b-115r; or (6) No court of any other
state would have jurisdiction under subdivisions (1) to (5), inclusive, of
this subsection.’’
   ‘‘(b) Subsection (a) of this section is the exclusive jurisdictional basis for
making a child custody determination by a court of this state.’’
   4
     As the majority opinion correctly notes, we are obligated to give full
faith and credit to child custody determinations of a foreign state rendered
in conformity with the act and the Parental Kidnapping Prevention Act, 28
U.S.C. § 1738A (2018). See footnote 15 of the majority opinion.
   5
     The majority’s emphasis on this quotation in support of its conclusion
is misplaced. The origin of this particular quote can be traced to Kioukis
v. Kioukis, 185 Conn. 249, 257, 440 A.2d 894 (1981), in which our Supreme
Court interpreted the now-repealed UCCJA—not the act presently before
us. ‘‘Given the substantially different principles now governing the issue of
jurisdiction to modify an existing order, decisions under the UCCJA which
discuss the issues, such as Kioukis . . . should not be viewed as represent-
ing the law or analysis which would apply under the [act] on the jurisdiction
issue.’’ (Footnotes omitted.) A. Rutkin et al., 8 Connecticut Practice Series:
Family Law and Practice (2010) § 40:10, p. 451.
   6
     This concern is touched on in the majority opinion in its discussion of
defining ‘‘presently reside’’ for purposes of determining if the child and his
or her parents have vacated the original decree state. See footnote 14 of
the majority opinion.
   7
     It is not lost on me that this flurry of events happened so close in time.
In fact, the timing and sequence of filings raise the specter of forum shopping,
a practice that the act seeks to avoid. See In re Custody of A.C., supra, 165
Wn. 2d 574; cf. Martinez v. Empire Fire & Marine Ins. Co., 322 Conn. 47,
62, 139 A.3d 611 (2016) (‘‘[a]dopting a different interpretation in the present
case would create confusion . . . and would potentially encourage forum
shopping’’); Kleen Energy Systems, LLC v. Commissioner of Energy &
Environmental Protection, 319 Conn. 367, 393 n.25, 125 A.3d 905 (2015)
(admonishing party for engaging in forum shopping).